Judgment unanimously reversed and a new trial ordered, with costs to the appellant to abide the event. We are unable to agree with the holding of the trial court that there is no apparent consideration for the discharge of the $6,500 mortgage or that the extension agreement did not affect the matter. Plaintiff made a sufficient showing to require defendant to submit his evidence, and in the absence of rebutting evidence plaintiff’s proof was sufficient to warrant a judgment in its favor. As defendant rested on the indicated disposition of the court, we feel that the interests of justice require a new trial. Concur — Peck, P. J., Botein, Frank, Valente and McNally, JJ.